Case 1:20-mj-03459-AOR Document 22 Entered on FLSD Docket 11/13/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NO. 1:20-mj-03459-AOR

  UNITED STATES OF AMERICA

  v.

  LAWRENCE F. CURTIN

              DEFENDANT.
  _______________________________________/

               GOVERNMENT’S RESPONSE IN COMPLIANCE WITH D.E. 21

         The Government, by and through the undersigned Assistant United States Attorney, hereby

  files this response in compliance with Docket Entry 21, and in response to defense counsel’s

  stipulation to the report submitted by Dr. Coffman, a forensic psychologist with the Bureau of

  Prisons (“BOP) at the Federal Detention Center in Miami (“FDC”). Dr. Coffman concluded that

  the defendant, Mr. Curtin, is incompetent at this juncture of the criminal proceedings. If the Court

  were to adopt Mr. Curtin’s findings, under Title 18, United States Code, Section 4241, the

  Defendant would be submitted to the custody of the Attorney General for treatment and attempted

  restoration. Mr. Curtin is currently detained pretrial at FDC. The defense attorney for Mr. Curtin,

  AFPD Bharathi, has stipulated to Dr. Coffman’s findings, and the Court has ordered that the

  Government respond to said stipulation and explain, if necessary, the basis upon which it would

  dispute Dr. Coffman’s findings.

         AFPD Bharathi contacted the undersigned on November 5 and 6, 2020 to determine the

  Government’s position on Dr. Coffman’s report, which was submitted to the Court and parties on

  November 4, 2020. The undersigned explained to AFPD Bharathi that the Government needed

  additional time to review the report and provide her with a position, and hoped to do so on
Case 1:20-mj-03459-AOR Document 22 Entered on FLSD Docket 11/13/2020 Page 2 of 3




  November 9, 2020. To be clear, the Government sought to understand the basis for some of Dr.

  Coffman’s findings. For example, Dr. Coffman states, on page 10 of his report, that, “Mr. Curtin

  refused to complete personality and psychopathology measures, asserting that because of his high

  degree of education and achievement, no psychological testing should be necessary.” Thus, it is

  clear that psychological tests, such as the DSM-5, were not administered to Mr. Curtin by Dr.

  Coffman. Yet, Dr. Coffman, who met with the defendant for approximately five (5) hours, found

  Mr. Curtin to suffer from psychiatric disorders, such as schizophrenia, under the DSM-5. From

  the report, it is apparent that Dr. Coffman relied heavily upon prior psychological examinations

  and mental health records of Mr. Curtin to form such conclusions.

         While the Government had hoped for additional psychological testing to be administered

  to Mr. Curtin, it is apparent that Mr. Curtin will not submit to any such testing. Further, given Mr.

  Curtin’s age (seventy-seven), as well as the posture of this case, the Government does not wish to

  prolong the competency evaluation proceedings any longer. As such, the Government hereby

  stipulates to the findings in Dr. Coffman’s report. The Government also respectfully requests that

  the Court enter an order finding Mr. Curtin incompetent under Title 18, United States, Code,

  Section 4241, and ordering the Bureau of Prisons to designate and transfer Mr. Curtin to a facility

  equipped to properly treat and potentially restore Mr. Curtin’s mental health as soon as possible.

                                                        Respectfully submitted,

                                                        ARIANA FAJARDO ORSHAN
                                                        UNITED STATES ATTORNEY

                                                By:              s/ Vanessa S. Johannes
                                                        Vanessa Singh Johannes
                                                        Assistant United States Attorney
                                                        Court No. A5501644
                                                        99 N.E. 4th Street, Miami, Florida 33132
                                                        Tel: (305) 961-9023
                                                        Vanessa.S.Johannes@usdoj.gov
Case 1:20-mj-03459-AOR Document 22 Entered on FLSD Docket 11/13/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on November 13, 2020, I electronically filed the foregoing

  document, the United States’ Response in Compliance with D.E. 21, with the Clerk of the Court

  using Pacer. Further, Assistant Federal Public Defender Sowmya Bharathi, counsel for the

  Defendant Lawrence F. Curtin, received a true and correct copy of said document via that manner

  and means.

                                          By:    s/ Vanessa S. Johannes
                                                Vanessa Singh Johannes
                                                Assistant United States Attorney
